Citation Nr: 0114878	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-03 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial evaluation for a 
right ankle disability characterized as right Achilles 
tendon, status post repair.

2.  Entitlement to a compensable initial evaluation for a 
left ankle disability characterized as left Achilles tendon, 
status post repair.

3.  Entitlement to a compensable initial evaluation for 
residuals of a fracture of the left little finger.

4.  Entitlement to a compensable initial evaluation for a 
scar of the left palm.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from 
March 1977 to March 1997.  This case originally came before 
the Board of Veterans' Appeals (the Board) on appeal from an 
August 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 
1999, the Board remanded the case to the certifying RO in 
Montgomery, Alabama for additional development.  That RO has 
now returned the case to the Board for appellate review.

Pursuant to a rating decision issued in July 2000, service 
connection for hypertension was granted, effective from April 
1, 1997.  Therefore the appellant's claim of entitlement to 
service connection for hypertension has become moot.

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for his sinusitis 
disability from zero to 10 percent, effective from April 1, 
1997.  It is generally presumed that a veteran is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  However, in this case the 
appellant submitted written notice to the RO stating that he 
was not seeking a higher evaluation.  In his July 2000 
statement, the appellant said that he agreed with the 10 
percent evaluation assigned for his sinusitis.  Therefore the 
appellant's claim of entitlement to an increased 
(compensable) evaluation for sinusitis has essentially been 
withdrawn.  See 38 C.F.R. § 20.204.

It is also noted that the appellant appealed the initial zero 
percent ratings that were assigned to the ankle, finger and 
scar disabilities after service connection was granted.  As 
such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Thus the issues are as set out on 
the title page.


FINDINGS OF FACT

1.  All available and relevant evidence necessary for 
disposition of the increased rating issues on appeal has been 
obtained by the RO.

2.  The appellant's right ankle disability is currently 
manifested by subjective complaints of chronic pain 
exacerbated by use and objective clinical evidence of a 
normal gait, intact Achilles tendon, slightly decreased range 
of motion, no muscle atrophy, no neurologic deficits, no 
painful motion, no edema, no effusion, no instability, no 
weakness, no tenderness, no abnormal movement and minimal 
functional loss due to pain.  There is no radiographic 
evidence of any degenerative changes.  The degree of 
impairment is approximately slight, but not more.

3.  The appellant's left ankle disability is currently 
manifested by subjective complaints of chronic pain 
exacerbated by use and objective clinical evidence of a 
normal gait, intact Achilles tendon, slightly decreased range 
of motion, no muscle atrophy, no neurologic deficits, no 
painful motion, no edema, no effusion, no instability, no 
weakness, no tenderness, no abnormal movement and minimal 
functional loss due to pain.  There is no radiographic 
evidence of any degenerative changes.  The degree of 
impairment is approximately slight, but not more.

4.  The appellant is right-handed.

5.  The service connected residuals of a fracture of the left 
fifth finger are manifested by subjective complaints of 
occasional pain and stiffness and objective clinical evidence 
of minimal deformity, no functional defect, no atrophy or 
neurologic deficit, good grasping of objects, and minimal 
loss of extension.  Radiographic examination revealed no 
significant bone or soft tissue pathology or abnormality.

6.  The service-connected residuals of a laceration of the 
left palm are manifested by a nontender scar that is well 
healed and barely visible with good grasping of objects in 
the left hand.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2000); 
Fenderson v. West 12 Vet. App. 119 (1999).

2.  The criteria for a compensable evaluation for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273, 5274 (2000); 
Fenderson v. West 12 Vet. App. 119 (1999).

3.  The criteria for an initial compensable evaluation for 
the residuals of a fracture of the left fifth finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (2000); Fenderson v. West 12 Vet. App. 
119 (1999).

4.  The criteria for a compensable rating for the scar of the 
left palm have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804, 7805 (2000); 
Fenderson v. West 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the bilateral ankle, left 
fifth finger and scar disability rating claims have been 
properly developed and that no useful purpose would be served 
by remanding said issues with directions to provide further 
assistance to the appellant.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to these 
particular service-connected disabilities than those already 
of record.  The appellant was accorded recent VA examinations 
of these service-connected disabilities in August 1999, and 
June 2000.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the four increased rating issues on appeal 
and that the duty to assist the appellant has been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish higher ratings for the disabilities in 
question in the Statement of the Case (SOC) issued in January 
1998, and in the Supplemental Statement of the Case (SSOC) 
issued in July 2000.  The Board finds that the discussions in 
the rating decisions, the SOC, the SSOC and RO letters sent 
to the appellant in effect informed him of the information 
and evidence that would needed to substantiate his increased 
rating claims and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In that regard, the Board notes that each of the 
noncompensable ratings at issue in this case have been in 
effect since the day following the appellant's separation 
from active service.  Therefore, the Board concludes that, 
for the entire time period in question, the RO has considered 
the rating for each disability in issue to be proper.  The 
issue before the Board then is taken to include whether there 
is any basis for staged ratings at any pertinent time, to 
include whether a current increase is in order.  For each of 
the denials below, the Board finds that the appellant has not 
demonstrated entitlement to a compensable evaluation at any 
time between his discharge and the present.

I.  Schedular ratings.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the service medical records; the 
reports of the VA medical examinations conducted in April 
1997, August 1999, and July 2000; the reports of retired 
military outpatient treatment rendered between 1997 and 1999; 
and private medical records dated in 1999.

A.  Right and left ankle claims.

Review of the service medical records reveals that the 
appellant underwent surgery to repair his right Achilles 
tendon in January 1990.  In September 1991, the appellant 
underwent surgery to repair his left Achilles tendon.  In 
October 1991, the appellant's left Achilles tendon was 
examined; the doctor noted that the tendon incision was well 
healed.  On February 26, 1992, the appellant's right and left 
Achilles tendons were examined.  The physician noted that the 
appellant had good strength bilaterally.

The appellant underwent VA general medical and orthopedic 
examinations in April 1997.  He complained of pain in his 
ankles and reported use of ibuprofen; he denied using any 
orthopedic devices.  On physical examination, the appellant 
was noted to have a normal gait without any limp.  The 
appellant's right Achilles tendon showed a long vertical 
incision along the course of the Achilles tendon.  The area 
of repair was easily palpable, as there was a nodule area 
approximately an inch proximal to its insertion on the os 
calcis.  He dorsiflexed his right ankle to zero degrees or 
beyond and plantar flexed it approximately 45 degrees.  The 
Achilles tendon was intact.  The appellant's left Achilles 
tendon showed a long vertical incision along the course of 
the Achilles tendon.  The area of repair was not palpable.  
He dorsiflexed his left ankle to zero degrees or beyond and 
plantar flexed it approximately 45 degrees.  The Achilles 
tendon was intact.  The examiner diagnosed history of torn 
right Achilles tendon, postoperative status surgical repair 
with satisfactory postoperative results and history of torn 
left Achilles tendon, postoperative status surgical repair 
with satisfactory postoperative results.

Review of the appellant's records from treatment, between 
1997 and 1999, at the Redstone Arsenal revealed that that 
appellant sought treatment for complaints relating to his 
sinuses, hypertension, shoulder, knee and right great toe.  
However, there is no evidence that the appellant ever 
complained of, or was treated for, any ankle problem.  
Private medical records, dated in 1999, reveal that the 
appellant was treated for hypertension, bronchitis, reactive 
airways disease and a possible goiter.  There is no 
indication that he received treatment for complaints relating 
to either ankle.

The appellant underwent another VA examination in August 
1999.  He complained of pain in the right leg in the area of 
the Achilles tendon.  On physical examination, the 
appellant's posture was normal and his gait was normal.  
There were scars along both Achilles tendons that were not 
painful.  The left tendon in the area of the operation was 
slightly deformed.  There was no atrophy of any muscles and 
neurological testing was normal.  Radiographic examination of 
ankles revealed that each demonstrated a normal appearance of 
the bones and soft tissues.  The examiner diagnosed history 
of bilateral Achilles tendon surgery and arthralgia of both 
ankles.  The examiner also noted that the functional loss due 
to pain was minimal.

The appellant most recently underwent a VA joints examination 
in June 2000.  He complained of his Achilles tendons 
sometimes being sore.  He said that he could not run like he 
could previously and reported that he only used Tylenol to 
control pain.  The appellant also reported that his injuries 
did not interfere with his job.  On physical examination, 
there was no evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Normal range of motion of 
the ankle was noted to be zero to 20 degrees of dorsiflexion 
and zero to 45 degrees of plantar flexion.  The appellant 
demonstrated bilateral dorsiflexion of zero to 19 degrees and 
plantar flexion of 45 degrees on the right with 43 degrees on 
the left.  Radiographic examination revealed no bony 
abnormality in either ankle.  The examiner opined that the 
pain or weakness resulting from the status post Achilles 
tendon surgery was minimal.  The examiner further stated that 
weakness, fatigability, incoordination or pain on movement of 
the joint were not shown during the examination.  The 
examiner stated that there was a slight loss of function due 
to pain.

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle 
disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.  The RO has evaluated 
each of the appellant's ankle disabilities as zero percent 
disabling under Diagnostic Code 5271.  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273 which also assigns a 10 
percent evaluation for such deformity of moderate severity.  
An astragalectomy would result in a 20 percent evaluation 
under Diagnostic Code 5274.

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritic changes and some limitation of motion objectively 
confirmed, a 10 percent rating is may be assigned.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5010-5003.

The Board notes that the recent clinical findings do not 
disclose that the appellant has ankylosis of the right or 
left ankle.  As such, Diagnostic Codes 5270 and 5272 are not 
for application in evaluating the bilateral ankle pathology.  
The appellant has also not undergone an astragalectomy on 
either ankle and he does not have malunion of either os 
calcis or astragalus; therefore, Diagnostic Codes 5274 and 
5273 are also not for application.

Overall, the appellant has essentially full right and left 
ankle motion, a normal gait and negative radiographic 
findings.  There is no recent evidence of treatment or pain 
on use.  Taking into consideration the provisions of 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995), such subjective and objective 
evidence warrants a finding of slight impairment, but of not 
more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Therefore, the Board can find no basis under Diagnostic Code 
5271 to grant the appellant a compensable evaluation based on 
complaints of pain alone without a finding of ankylosis or 
moderate limitation of motion of the ankle.  Hence, the 
evidence supports a noncompensable rating of zero percent for 
both the right ankle pathology and the left ankle pathology.

Finally, with regard to the scarring from the Achilles tendon 
repair surgeries, most recently it was shown to be 
essentially asymptomatic.  It was not tender and painful on 
objective demonstration.  No ulceration or poor nourishment 
has been shown.  There is no evidence of limitation of 
function of either ankle joint secondary to the scarring.  
Therefore, a separate compensable rating is not warranted.

Thus, none of the Diagnostic Codes discussed provide a basis 
for a compensable rating for either the right ankle 
disability of the left ankle disability.  Accordingly, the 
rating schedule does not provide a basis for an increased 
(compensable) initial evaluation for the appellant's right 
and left ankle disabilities given the physical findings in 
this case.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

B.  Left little finger claim.

Review of the service medical records reveals that the 
appellant fractured the little finger of his left hand in 
October 1995.  In January 1996, the appellant's left little 
finger was examined and the doctor noted that the appellant 
had essentially normal range of motion.

The appellant underwent VA general medical and orthopedic 
examination in April 1997.  The examiner stated that the 
appellant's left fifth finger was normal with the exception 
of the proximal interphalangeal (PIP) joint, which lacked 
approximately five to eight degrees of complete extension.  
The examiner diagnosed history of fracture, left fifth 
finger.

Review of the appellant's records from treatment, between 
1997 and 1999, at the Redstone Arsenal revealed that that 
appellant sought treatment for a variety of complaints.  
However, there is no evidence that the appellant ever 
complained of, or was treated for, any left little finger 
condition.  Private medical records, dated in 1999, reveal 
that the appellant was treated for hypertension, bronchitis, 
reactive airways disease and a possible goiter.  There is no 
indication that he received treatment for complaints relating 
to any finger.

The appellant underwent another VA examination in August 
1999.  A minimal deformity of the left fifth finger was 
noted.  No atrophy of any muscle was observed and 
neurological testing was negative.

The appellant most recently underwent VA medical examination 
in June 2000.  He stated that once in a while his left little 
finger was sore and stiff.  The examiner noted that the 
appellant is right-handed.  On physical examination, no 
anatomical or functional defects of the left fifth finger 
were observed.  The appellant was able to touch his 
fingertips to the median transverse fold of the palm 
perfectly.  His grasping of objects was good.  Radiographic 
examination revealed no bony abnormality.  The examiner 
rendered a diagnosis of well-healed fracture of the proximal 
phalanx, left little finger, with no loss of function due to 
pain.

The current noncompensable evaluation assigned for the 
residuals of the left little finger fracture is assigned 
under Diagnostic Code 5299-5227.  Diagnostic Code 5299 
applies to disabilities of the musculoskeletal system that 
are not specifically accounted for in the Schedule, but can 
be rated by analogy to a similar specified disability code.  
See 38 C.F.R. § 4.20.  Diagnostic Code 5227 (ankylosis of any 
other finger) applies to an ankylosis condition to a finger 
other than the thumb, index finger or middle finger, and 
provides for a zero percent rating for this condition on 
either hand.  No higher rating is available under this 
diagnostic code.  A 10 percent rating for disability of the 
fifth finger requires evidence of extremely unfavorable 
ankylosis.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5227.

A note following this diagnostic code indicates that 
extremely unfavorable ankylosis of a single finger may be 
rated as amputation under Diagnostic Codes 5152 through 5156.  
However, the medical evidence does not show that the required 
manifestations are present.  The appellant's left little 
finger has not been shown to be ankylosed in any fashion by 
either surgery or disease.  Rather, the reports of the VA 
examination conducted in April 1997 and June 2000 indicate 
that the appellant does have motion in both his left hand and 
in his left little finger.  Moreover, the examiner 
specifically found no anatomical or functional abnormality in 
the left little finger in June 2000, and noted that the 
appellant could perfectly place each finger in the median 
transverse fold of the left palm.  Furthermore, this report 
indicated that the appellant exhibited good grasping ability.  
Finally, results of X-rays taken in conjunction with VA 
examinations revealed no significant bone or soft tissue 
abnormality.  Therefore the Board finds that the current 
noncompensable rating most appropriately describes the extent 
of the appellant's left fifth finger disability.

Compensable evaluations are also available under Diagnostic 
Codes 5220, 5221, 5222, and 5223 for favorable ankylosis of 
multiple fingers.  However, the evidence shows the appellant 
is service connected only for residuals of a fracture of the 
single, left little finger.  No other fingers have been 
service-connected.  Thus, the appellant's service-connected 
left little finger disability may not be considered under 
these criteria.

In evaluating the appellant's left fifth finger condition, 
the Board has considered all of the applicable regulations, 
including consideration of the limitation of function imposed 
by pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board does not find sufficient 
evidence of pain on movement, weakened movement, or decreased 
hand functioning to warrant an additional rating pursuant to 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  Thus, the 
noncompensable initial rating under the Schedule is 
appropriate.

C.  Scar claim.

Review of the service medical records reveals that the 
appellant cut his left palm in June 1989.  In July 1989, the 
sutures were removed from the appellant's left palm.  The 
treating physician noted that the wound was clean and healthy 
looking.

Review of the appellant's records from treatment, between 
1997 and 1999, at the Redstone Arsenal revealed that that 
appellant sought treatment for complaints relating to his 
sinuses, hypertension, shoulder, knee and right great toe.  
However, there is no evidence that the appellant ever 
complained of, or was treated for, any problem with the scar 
on his left palm.  Private medical records, dated in 1999, 
reveal that the appellant was treated for hypertension, 
bronchitis, reactive airways disease and a possible goiter.  
There is no indication that he received treatment for 
complaints relating to the scar on his left palm.

The appellant underwent a VA medical examination in August 
1999.  He did not voice any complaints concerning the left 
palm scar.  The examiner observed a scar on the appellant's 
left palm and described it as well healed.  The examiner also 
stated that this scar was barely visible.  

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar that is poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Diagnostic Code 7805 provides that other scars are 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board notes 
that the RO has evaluated the appellant's left palm scar as 
noncompensable under Diagnostic Code 7805.

Review of the medical evidence of record does not reveal that 
the appellant has sought recent treatment for the left palm 
scar.  After comparing the record as a whole with the 
applicable rating criteria, the Board is compelled to find 
that there is no basis for a compensable rating at any time.  
There is simply no objective evidence to support the 
appellant's contention of an increase in the severity of this 
disability.  

In particular, the residual scarring to the appellant's left 
palm does not currently exhibit any symptomatology.  There is 
no indication that the scar limits the function of the 
appellant's left (minor) hand.  (Parenthetically, the Board 
notes that the absence of orthopedic or neurological damage 
as the result of the laceration incurred during military 
service precludes the assignment of a separate disability 
evaluation under another Diagnostic Code pertaining to the 
joints or to the neurological system.)  Moreover, the report 
of the August 1999 VA medical examination did not indicate 
that the left palm scar was tender or painful.  Furthermore, 
the examiner stated that the left palm scar was well healed 
and barely visible.

Without a showing of a poorly nourished superficial scar with 
repeated ulceration, a compensable rating is not warranted 
under Diagnostic Code 7803.  Furthermore, without a finding 
of a superficial tender or painful scar on objective 
demonstration, a compensable evaluation is not assignable 
under Diagnostic Code 7804.  In addition, without a showing 
that the service-connected left palm scar limits the function 
of the left hand, a compensable rating under Diagnostic Code 
7805 cannot be awarded.  

Thus, none of the pertinent Diagnostic Codes provide a basis 
for an increased (compensable) initial rating for the left 
palm scar.  Accordingly, the rating schedule does not provide 
a basis for a compensable evaluation for this laceration scar 
disability given the essentially negative examination 
findings in this case.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Diagnostic Codes 7800, 7803, 7804, and 7805.  Since the 
preponderance of the evidence is against allowance of this 
issue, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).

II.  Extraschedular rating.

Notwithstanding the above discussions, a rating in excess of 
that currently assigned for any of the disabilities at issue 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  Because the 
RO considered the applicability of that regulatory provision 
during the current appellate process, the Board has 
jurisdiction to consider it in its deliberations.  See 
VAOPGCPREC 6-96 (August 16, 1996).

The Board finds no evidence that the appellant's service-
connected bilateral ankle disability or his left hand 
disabilities presented such an unusual or exceptional 
disability picture at any time between April 1, 1997 and the 
present as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  It is undisputed 
that the appellant's symptoms could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, several diagnostic 
codes provide for higher ratings of ankle, finger and scar 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required frequent hospitalization for his 
palm scar or for either of his ankles or his left fifth 
finger.  Moreover, the appellant stated during his June 2000 
VA examination that his injuries do not interfere with his 
job.  The appellant has not offered any objective evidence of 
time away from work based on the need to seek medical 
treatment for these disabilities, nor has he produced any 
documentation of time lost from work due to the right ankle, 
the left ankle, the left fifth finger or the left palm so as 
to render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
the assignment of an extraschedular rating is not warranted 
in this case.


ORDER

Entitlement to a compensable evaluation for a right ankle 
disability is denied.

Entitlement to a compensable evaluation for a left ankle 
disability is denied.

Entitlement to a compensable evaluation for a left fifth 
finger disability is denied.

Entitlement to a compensable evaluation for a left palm scar 
disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

